Citation Nr: 0001578	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-14 814	)	DATE
	)
 )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased rating for ischemic heart 
disease as a residual of beriberi, currently evaluated as 60 
percent disabling.

2.  Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

FINDINGS OF FACT

1.  The veteran had recognized service from December 1941 to 
September 1942, and from July 1945 to June 1946.  He was a 
prisoner of war of the Japanese Government from April to 
September 1942.  

2.  During a June 1999 hearing before the undersigned Board 
member held at the VA Regional Office in Manila, Philippines, 
the veteran expressed a desire to withdraw from appeal the 
issues of entitlement to increased ratings for his heart 
condition and anxiety disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).

During a June 1999 hearing before the undersigned Board 
member held at the VA Regional Office in Manila, Philippines, 
the veteran expressed a desire to withdraw from appeal the 
issues of entitlement to increased ratings for his heart 
condition and anxiety disorder. The RO had recently granted 
unemployability benefits due to the veteran's service-
connected disabilities.  Since the veteran clearly expressed 
his desire to withdraw the issues from appeal, and his 
statements in that regard have since been reduced to writing 
in a transcript of the June 1999 Board hearing, the legal 
requirements for a proper withdrawal have been satisfied.  38 
C.F.R. § 20.204 (1999).  There remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 



